Title: To George Washington from Major General William Heath, 29 September 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge Sept. 29th 1776

Inclosed I send your Excellency the report of the Court Martial, which I laid before you the Last Evening, with the addition of another report Given in this morning, I have Passed upon all the Sentences in the first report Except that of McCormick and on all in the Second Report, Except the Lieutenants, I Should be Happy to Know your Excellency’s Opinion, not only with respect to the Present, But also future Tryalls of offenders in this Division, which I should be glad to Know as Soon as is agreable to your Excellency, as there are many Prisoners yet untried. I have the Honor to be with great respect &c.

W. Heath

